— Judgment unanimously affirmed with costs. Memorandum: We find that respondent’s denial of petitioner’s application for a real estate broker’s license was mandated by law (Real Property Law § 440-a), and that, in the circumstances of this case, the protections of article 23-A of the Correction Law are unavailable to petitioner (see, Correction Law § 751; see generally, Matter of Sinclair v Division of Licensing of Dept. of State, 96 AD2d 1130, lv denied 60 NY2d 559).
We have examined petitioner’s other contention and find it to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Fudeman, J. — Article 78.) Present — Dillon, P. J., Boomer, Green, Balio and Lowery, JJ.